EXHIBIT 10.5 

 

THIS SECURITY HAS NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF
1933 (THE “ACT”) OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED OR
SOLD UNLESS REGISTERED AND QUALIFIED PURSUANT TO THE APPLICABLE PROVISIONS OF
FEDERAL AND STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION
OR QUALIFICATION APPLIES. THEREFORE, NO SALE OR TRANSFER OF THIS SECURITY SHALL
BE MADE, NO ATTEMPTED SALE OR TRANSFER SHALL BE VALID, AND THE ISSUER SHALL NOT
BE REQUIRED TO GIVE ANY EFFECT TO ANY SUCH TRANSACTION UNLESS (A) SUCH
TRANSACTION HAS BEEN DULY REGISTERED UNDER THE ACT AND QUALIFIED OR APPROVED
UNDER APPROPRIATE STATE SECURITIES LAWS, OR (B) THE ISSUER HAS FIRST RECEIVED AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH REGISTRATION,
QUALIFICATION OR APPROVAL IS NOT REQUIRED.

 

 

WARRANT

 

For the Purchase of Shares of Common Stock of

 

ENVISION SOLAR INTERNATIONAL, INC.

 

Void After 5 P.M. __________ __, 20__

 



No.   Date:  



 

Warrant to Purchase _______________________ (_____) Shares of Common Stock

 

THIS IS TO CERTIFY, that, for value received, _______________________, or
registered assigns (the “Holder”), is entitled, subject to the terms and
conditions hereinafter set forth, on or after the date hereof, and at any time
prior to 5 P.M., Pacific Time (“PT”), on ________ __, 20__, but not thereafter,
to purchase such number of shares of common stock, par value $0.001 (the
“Shares”), of Envision Solar International, Inc., a Nevada corporation (the
“Company”), from the Company as set forth above, upon payment to the Company of
an amount per Share equal to (a) $0.15, if the Warrant is issued under Paragraph
6 of that certain Convertible Secured Promissory Note, dated September __, 2017,
issued by the Company, as borrower, to the Holder, as lender, or otherwise (b)
the greater of (i) $0.15 or (ii) 75% of the Volume Weighted Average Price of the
Company’s common stock that is quoted on a public securities trading market (if
more than one, the one with the then highest trading volume), during the five
(5) consecutive trading days immediately prior to the date of the issuance of
this Warrant, which is the date of this Warrant first above written (the
“Purchase Price”), if and to the extent this Warrant is exercised, in whole or
in part, during the period this Warrant remains in force, subject in all cases
to adjustment as provided in Section 2 hereof, and to receive a certificate or
certificates representing the Shares so purchased upon presentation and
surrender to the Company of this Warrant with the form of Subscription Agreement
attached hereto, including changes thereto reasonably requested by the Company,
duly executed and accompanied by payment of the Purchase Price of each Share.

 

1 

 

SECTION 1.

Terms of this Warrant

 

1.1       Time of Exercise. This Warrant may be exercised at any time and from
time to time after 9:00 A.M., PT, on the date hereof (the “Exercise Commencement
Date”), but no later than 5:00 P.M., PT on ________ __, 20__ (the “Expiration
Time”), at which time this Warrant shall become void and all rights hereunder
shall cease.

 

1.2       Manner of Exercise.

 

1.2.1       The Holder may exercise this Warrant, in whole or in part, upon
surrender of this Warrant, with the form of Subscription Agreement attached
hereto duly executed, to the Company at its corporate office in San Diego,
California, and upon payment to the Company of the full Purchase Price for each
Share to be purchased in lawful money of the United States, or by certified or
cashier’s check, or wired funds, and upon compliance with and subject to the
conditions set forth herein.

 

1.2.2       Upon receipt of this Warrant with the form of Subscription Agreement
duly executed and accompanied by payment of the aggregate Purchase Price for the
Shares for which this Warrant is then being exercised, the Company shall cause
to be issued certificates for the total number of whole Shares for which this
Warrant is being exercised in such denominations as are required for delivery to
the Holder, and the Company shall thereupon deliver such certificates to the
Holder or its nominee.

 

1.2.3       In case the Holder shall exercise this Warrant with respect to less
than all of the Shares that may be purchased under this Warrant, the Company
shall execute a new Warrant for the balance of the Shares that may be purchased
upon exercise of this Warrant and deliver such new Warrant to the Holder.

 

1.2.4       The Company covenants and agrees that it will pay when due and
payable any excise taxes which may be payable in respect of the issue of this
Warrant, or the issue of Shares upon the exercise of this Warrant. The Company
shall not, however, be required to pay any tax which may be payable in respect
of any transfer involved in the issuance or delivery of this Warrant or of the
Shares in a name other than that of the Holder at the time of surrender, and
until the payment of such tax the Company shall not be required to issue such
Shares.

 

1.3       Exchange of Warrant. This Warrant may be divided into, combined with
or exchanged for another Warrant or Warrants of like tenor to purchase a like
aggregate number of Shares. If the Holder desires to divide, combine or exchange
this Warrant, he shall make such request in writing delivered to the Company at
its corporate office and shall surrender this Warrant and any other Warrants to
be so divided, combined or exchanged. The Company shall execute and deliver to
the person entitled thereto a Warrant or Warrants, as the case may be, as so
requested. The Company shall not be required to effect any division, combination
or exchange which will result in the issuance of a Warrant entitling the Holder
to purchase upon exercise a fraction of a Share. The Company may require the
Holder to pay a sum sufficient to cover any tax or governmental charge that may
be imposed in connection with any division, combination or exchange of Warrants.

 

2 

 

1.4       Holder as Owner. Prior to surrender of this Warrant in accordance with
Section 1.5 for registration or assignment, the Company may deem and treat the
Holder as the absolute owner of this Warrant (notwithstanding any notation of
ownership or other writing hereon) for the purpose of any exercise hereof and
for all other purposes, and the Company shall not be affected by any notice to
the contrary.

 

1.5       Method of Assignment. Any assignment or transfer of any portion or all
of this Warrant shall be made by surrender of this Warrant to the Company at its
principal office with the form of assignment attached hereto duly executed and
accompanied by funds sufficient to pay any transfer tax. In such event, the
Company shall, without charge, execute and deliver a new Warrant in the name of
the assignee named in such instrument of assignment and this Warrant shall
promptly be canceled.

 

1.6       Rights of Holder. Nothing contained in this Warrant shall be construed
as conferring upon the Holder the right to vote, consent or receive notice as a
shareholder in respect of any meetings of shareholders for the election of
directors or any other matter, or as having any rights whatsoever as a
shareholder of the Company, until Shares are duly and properly issued to the
Holder upon the exercise of this Warrant.

 

1.7       Lost Certificates. If this Warrant is lost, stolen, mutilated or
destroyed, the Company shall, on such reasonable terms as to indemnity or
otherwise as it may impose (which shall, in the case of a mutilated Warrant,
include the surrender thereof), issue a new Warrant of like denomination and
tenor as, and in substitution for, this Warrant, which shall thereupon become
void. Any such new Warrant shall constitute a substituted and not an additional
contractual obligation of the Company.

 

1.8       Covenants of the Company. The Company covenants and agrees as follows:

 

1.8.1       At all times the Company shall reserve and keep available for the
exercise of this Warrant such number of authorized shares of Common Stock as are
sufficient to permit the exercise in full of this Warrant.

 

1.8.2       The Company covenants that all Shares when issued upon the exercise
of this Warrant will be validly issued, fully paid, nonassessable and free of
preemptive rights.

 

 

SECTION 2.

Adjustment of Purchase Price

and Number of Shares Purchasable upon Exercise

 

2.1       Stock Splits. If the Company at any time or from time to time after
the issuance date of this Warrant effects a subdivision of the outstanding
Common Stock, the Purchase Price then in effect immediately before that
subdivision shall be proportionately decreased, and conversely, if the Company
at any time or from time to time after the issuance date of this Warrant
combines the outstanding shares of Common Stock, the Purchase Price then in
effect immediately before the combination shall be proportionately increased.
Any adjustment under this subsection 2.1 shall become effective at the close of
business on the date the subdivision or combination becomes effective.

 

3 

 

2.2       Dividends and Distributions. In the event the Company at any time, or
from time to time after the issuance date of this Warrant makes, or fixes a
record date for the determination of holders of Common Stock entitled to
receive, a dividend or other distribution payable in additional shares of Common
Stock, then and in each such event the Purchase Price then in effect shall be
decreased as of the time of such issuance or, in the event such a record date is
fixed, as of the close of business on such record date, by multiplying the
Purchase Price then in effect by a fraction (i) the numerator of which is the
total number of shares of Common Stock issued and outstanding immediately prior
to the time of such issuance or the close of business on such record date, and
(ii) the denominator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date plus the number of shares of Common
Stock issuable in payment of such dividend or distribution; provided, however,
that if such record date is fixed and such dividend is not fully paid or if such
distribution is not fully made on the date fixed therefor, the Purchase Price
shall be recomputed accordingly as of the close of business on such record date
and thereafter the Purchase Price shall be adjusted pursuant to this subsection
2.2 as of the time of actual payment of such dividends or distributions.

 

2.3       Recapitalization or Reclassification. If the Shares issuable upon the
exercise of the Warrant are changed into the same or a different number of
shares of any class or classes of stock, whether by recapitalization,
reclassification or otherwise (other than a subdivision or combination of shares
or stock dividend or a reorganization, merger, consolidation or sale of assets,
provided for elsewhere in this Section 2), then, and in any such event, the
Holder shall thereafter be entitled to receive upon exercise of this Warrant
such number and kind of stock or other securities or property of the Company to
which a holder of Shares deliverable upon exercise of this Warrant would have
been entitled on such reclassification or other change, subject to further
adjustment as provided herein.

 

 

SECTION 3.

Status Under the Securities Act of 1933

 

This Warrant and the Shares issuable upon exercise of this Warrant have not been
registered under the Securities Act of 1933, as amended (“the Act”). Upon
exercise, in whole or in part, of this Warrant, the certificates representing
the Shares shall bear the legend first above written.

 

 

SECTION 4.

Other Matters

 

4.1       Binding Effect. All the covenants and provisions of this Warrant by or
for the benefit of the Company shall bind and inure to the benefit of its
successors and assigns hereunder.

 

4.2       Notices. Notices or demands pursuant to this Warrant to be given or
made by the Holder to or on the Company shall be sufficiently given or made if
sent by certified or registered mail, return receipt requested, postage prepaid,
or by email or facsimile or personal delivery and addressed, until another
address is designated in writing by the Company, as follows:

 

4 

 

Envision Solar International, Inc.

5660 Eastgate Drive

San Diego, California 92126

Telephone No.: (858) 799-4583

Facsimile No.: (858) ________

Email Address: ________________

Attention: Desmond Wheatley, Chief Executive Officer

 

Notices to the Holder provided for in this Warrant shall be deemed given or made
by the Company if sent by certified or registered mail, return receipt
requested, postage prepaid, or by facsimile or email or personal delivery and
addressed to the Holder at his last known address as it shall appear on the
books of the Company.

 

4.3       Governing Law. The validity, interpretation and performance of this
Warrant shall be governed by the laws of the State of California. The venue for
any legal proceedings under this Warrant will be in the appropriate forum in the
County of San Diego, State of California.

 

4.4       Parties Bound and Benefited. Nothing in this Warrant expressed and
nothing that may be implied from any of the provisions hereof is intended, or
shall be construed, to confer upon, or give to, any person or corporation other
than the Company and the Holder any right, remedy or claim under any promise or
agreement hereof, and all covenants, conditions, stipulations, promises and
agreements contained in this Warrant shall be for the sole and exclusive benefit
of the Company and its successors and of the Holder, its successors and
permitted assigns.

 

4.5       Headings. The Section headings herein are for convenience only and are
not part of this Warrant and shall not affect the interpretation thereof.

 

 

IN WITNESS WHEREOF, this Warrant has been duly executed by the Company as of
________, 201_.

 

 

ENVISION SOLAR INTERNATIONAL, INC.

 

 

 

 

By:                                                                    

Desmond Wheatley, Chief Executive Officer

5 

 

ASSIGNMENT OF WARRANT

 

 

 

 

FOR VALUE RECEIVED, _______________________ hereby sells, assigns and transfers
unto _____________________________ the within Warrant and the rights represented
thereby, and does hereby irrevocably constitute and appoint
_______________________________ Attorney, to transfer said Warrant on the books
of the Company, with full power of substitution.

 

 

Dated:                 

 

 

Signed:                 

 

 

Signature guaranteed:

 

 

 

6 

 

SUBSCRIPTION AGREEMENT

FOR THE EXERCISE OF WARRANTS

 

The undersigned hereby irrevocably subscribes for the purchase of _____________
Shares pursuant to and in accordance with the terms and conditions of this
Warrant, which Shares should be delivered to the undersigned at the address
stated below. If said number of Shares are not all of the Shares purchasable
hereunder, a new Warrant of like tenor for the balance of the remaining Shares
purchasable hereunder should be delivered to the undersigned at the address
stated below.

 

The undersigned elects to pay the aggregate Purchase Price for such Shares in
the following manner:

 

[ ]       by the enclosed cash or check made payable to the Company in the
amount of $________; or

 

[ ]       by wire transfer of United States funds to the account of the Company
in the amount of $____________, which transfer has been made before or
simultaneously with the delivery of this Notice pursuant to the instructions of
the Company.

 

 

The undersigned agrees that: (1) the undersigned will not offer, sell, transfer
or otherwise dispose of any Shares unless either (a) a registration statement,
or post-effective amendment thereto, covering the Shares has been filed with the
Securities and Exchange Commission pursuant to the Securities Act of 1933, as
amended (the “Act”), such sale, transfer or other disposition is accompanied by
a prospectus meeting the requirements of Section 10 of the Act forming a part of
such registration statement, or post-effective amendment thereto, which is in
effect under the Act covering the Shares to be so sold, transferred or otherwise
disposed of, and all applicable state securities laws have been complied with,
or (b) counsel reasonably satisfactory to Envision Solar International, Inc. has
rendered an opinion in writing and addressed to Envision Solar International,
Inc. that such proposed offer, sale, transfer or other disposition of the Shares
is exempt from the provisions of Section 5 of the Act in view of the
circumstances of such proposed offer, sale, transfer or other disposition; (2)
Envision Solar International, Inc. may notify the transfer agent for the Shares
that the certificates for the Shares acquired by the undersigned are not to be
transferred unless the transfer agent receives advice from Envision Solar
International, Inc. that one or both of the conditions referred to in (1)(a) and
(1)(b) above have been satisfied; and (3) Envision Solar International, Inc. may
affix the legend set forth in Section 3 of this Warrant to the certificates for
the Shares hereby subscribed for, if such legend is applicable.

 



Dated:   Signed:           Signature       guaranteed:   Address:          

 

